EXHIBIT 10.2 Exhibit A CHANGE OF CONTROL AGREEMENT Parties:Analysts International Corporation(“Company”) 3601 West 76th Street, Suite 200 Minneapolis, MN 55435 Elmer Baldwin(“Executive”) Effective Date:November 1, 2007 RECITALS: 1.Executive has been employed by the Company since November 1, 2007 and currently serves as the Chief Executive Officer of the Company, and Executive has extensive knowledge and experience relating to the Company’s business. 2.The parties recognize that a “Change of Control” may materially change or diminish Executive’s responsibilities and substantially frustrate Executive’s commitment to the Company. 3.The parties further recognize that it is in the best interests of the Company and its stockholders to provide certain benefits payable upon a “Change of Control Termination” to encourage Executive to continue in his/her position in the event of a Change of Control, although no such Change of Control is now contemplated or foreseen. 4.The parties further desire to provide certain benefits payable upon a termination of Executive’s employment following a Change of Control. 5.The parties further acknowledge and agree that this Agreement supersedes any and all prior agreements relating to benefits payable upon a termination of Executive’s employment following a Change of Control. AGREEMENTS: 1.Term of Agreement.Except as otherwise provided herein, this Agreement shall commence on the date executed by the parties and shall continue in effect until the third anniversary of the date set forth above; provided, however, that if a Change of Control of the Company shall occur during the term of this
